Citation Nr: 1041060	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-35 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals 
of a right thumb sprain.  

2.  Entitlement to a compensable rating for residuals of a 
chipped sternum.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The Veteran had active military service from February 1975 to 
September 2004.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a June 2005 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran has two issues on appeal: 1) Entitlement to an 
increased rating for residuals of a thumb injury; and 2) 
Entitlement to a compensable rating for residuals of a sternum 
injury.  The Veteran was granted service connection for each of 
these disabilities by a June 2005 rating decision that was based 
on a review of the Veteran's service treatment records from his 
nearly 30 years of military service and on a VA examination that 
was conducted in May 2005.

The Veteran filed a notice of disagreement with the rating 
decision, arguing that higher ratings were warranted.

With regard to the right thumb disability, the Veteran indicated 
at the VA examination he had not been asked to bend the thumb 
inwards.  The Veteran also stated that his right thumb had gotten 
progressively worse, accompanied by frequent locking and pain.

With regard to his sternum, the Veteran indicated that he had 
cracked his sternum approximately 30 years earlier while in 
service, and he reported that it had remained relatively 
asymptomatic for a number of years, until he was moving debris in 
the aftermath of hurricane Ivan at which time his sternum began 
hurting and swelling.

In September 2006, approximately 15 months after his VA 
examination, the Veteran filed his substantive appeal in which he 
reported that his right thumb had become increasingly worse by 
the month, and his sternum, while not as aggravating as his 
thumb, was snapping and popping more and was getting worse each 
time it began hurting.

In September 2010, the Veteran's representative wrote a letter 
arguing that the VA examination upon which the Veteran's claim 
was based should no longer be considered contemporaneous as more 
than five years have elapsed since it was rendered.  The Board 
concurs, particularly in light of the fact that the Veteran has 
on several occasions since the examination indicated that his 
disabilities have worsened or at least become more symptomatic.  
As such, a remand is necessary to provide the Veteran with a 
contemporaneous examination.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 
(1995).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
identify any private or VA treatment that 
he has received for either his right thumb 
or sternum disabilities since he retired 
from service in 2004.  

2.  If any treatment is identified, an 
effort should be undertaken to obtain those 
records.

3.  Then, schedule the Veteran for a VA 
examination to evaluate the nature and 
severity of his right thumb and sternum 
disabilities.  The examiner should 
specifically comment on how the thumb and 
sternum disabilities impact the Veteran's 
employability and his activities of daily 
living.  In particular, the examiner should 
describe any symptoms that are the result 
of the sternum injury; describe what, if 
any, anatomical systems are impacted by the 
sternum injury; and describe what 
functional limitations, if any, the sternum 
injury currently causes.

4.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


